


Exhibit 10.57

 

BIOVAIL CORPORATION

 

DEFERRED SHARE UNIT PLAN
FOR CANADIAN DIRECTORS

 

Approved:  May 3, 2005
Amended:  March 14, 2007

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

PREAMBLE AND DEFINITIONS

 

1.1

Title

3

1.2

Purpose of the Plan

3

1.3

Definitions

3

1.4

Schedules

5

 

 

 

ARTICLE 2

INTERPRETATION

 

 

 

 

2.1

Governing Law

5

2.2

Severability

5

2.3

References

5

 

 

 

ARTICLE 3

ELIGIBILITY

 

 

 

 

3.1

Establishment

5

3.2

Automatic Participation for Directors

5

3.3

No Additional Rights

5

 

 

 

ARTICLE 4

DEFERRED SHARE UNIT GRANTS AND ACCOUNTS

 

 

 

 

4.1

Annual Grants

6

4.2

Election to Participate

6

4.3

Effect of Notice

6

4.4

Termination or Change to Election

6

4.5

Timing and Recording of Credits

7

4.6

Calculation of Number of Deferred Share Units

7

4.7

Deferred Share Unit Account

7

4.8

Dividends

7

4.9

Adjustments

7

4.10

No Price Adjustment

8

 

 

 

ARTICLE 5

REDEMPTION ON RETIREMENT OR DEATH

 

 

 

 

5.1

Redemption

8

5.2

Payment of Redeemed Amount

8

 

 

 

ARTICLE 6

SHAREHOLDER RIGHTS

 

 

 

 

6.1

No Shareholder Rights

9

 

 

 

ARTICLE 7

ADMINISTRATION

 

 

 

 

7.1

Unfunded Obligation

9

7.2

Committee to Administer Plan

9

 

--------------------------------------------------------------------------------


 

7.3

Amendment and Termination

9

7.4

Costs of Administration

9

 

 

 

ARTICLE 8

ASSIGNMENT

 

 

 

 

8.1

Assignment

9

 

--------------------------------------------------------------------------------


 

BIOVAIL CORPORATION

 

DIRECTORS’ DEFERRED SHARE UNIT PLAN

 

ARTICLE 1

PREAMBLE AND DEFINITIONS

 

1.1                                                                              
Title.

 

The Plan herein described shall be called the “Directors’ Deferred Share Unit
Plan”, and is referred to herein as the “Plan”.

 

1.2                                                                              
Purpose of the Plan.

 

The purpose of the Plan is to promote a greater alignment of interests between
the directors of the Corporation who participate in the Plan and the
shareholders of the Corporation.

 

1.3                                                                              
Definitions.

 

“Annual Board Retainer” means the annual cash retainer payable by the
Corporation to a Director in a financial year for service on the Board and any
committee of the Board, but excludes other retainers and fees (including,
without limitation, any Chair Retainer and Meeting Fees).

 

“Annual Chair Retainer” means the annual retainer paid by the Corporation to a
Director in a financial year for acting as the chair of the Board or of one or
more committees of the Board, but excludes other retainers and fees (including,
without limitation, the Annual Board Retainer and Meeting Fees).

 

“Annual DSU Allocation” means such amount as may from time to time be determined
by resolution of the Directors of the Corporation.

 

“Annual Payment Date” has the meaning ascribed thereto in Section 4.1.

 

“Board” means the board of directors of the Corporation.

 

“Corporation” means Biovail Corporation and any successor corporation whether by
amalgamation, merger or otherwise.

 

“Deferred Share Unit” means a bookkeeping entry, the value of which on any
particular date shall be equal to the Market Price.

 

“Deferred Share Unit Account” has the meaning ascribed thereto in Section 4.7.

 

“Director” means a director of the Corporation other than a director who is a
full-time employee of the Corporation.

 

--------------------------------------------------------------------------------


 

“Election Notice” has the meaning ascribed thereto in Section 4.2.

 

“Market Price” means the market price of a Share and shall be the VWAP on the
TSX, or the NYSE or other stock exchange where the majority of the trading
volume and value of the Shares occurs, for the five trading days immediately
preceding such date, except that with respect to Members subject to U.S.
taxation, to the extent required by Section 409A of the Code, “Market Price” of
a Share means the greater of (i) the Market Price as calculated above or
(ii) the VWAP on the TSX, or the NYSE or other stock exchange where the majority
of the trading volume and value of the Shares occurs, for the single trading day
immediately preceding such date. The Market Price so determined may be in
Canadian dollars or U.S. dollars. As a result, the Market Price of a Share in
respect of a Deferred Share Unit that will be paid in Canadian dollars shall be
either (a) such Market Price as determined above, if in Canadian dollars, or
(b) such Market Price as determined above converted into Canadian dollars at the
closing rate of exchange of the Bank of Canada on the Date of Grant, if in U.S.
dollars. Similarly, the Market Price of a of a Share in respect of a Deferred
Share Unit that will be paid in U.S. dollars shall be either (a) such Market
Price as determined above, if in U.S. dollars, or (b) such Market Price as
determined above converted into U.S. dollars at the closing rate of exchange of
the Bank of Canada on the Date of Grant, if in Canadian dollars. If on the such
date there is not a closing rate of exchange of the Bank of Canada, then the
Market Price of a Share shall be determined as provided above on the first day
immediately preceding such date for which there was such a closing rate of
exchange. The Market Price of a Share shall be rounded up to the nearest whole
cent.

 

“Meeting Fees” means the fees paid by the Corporation to a Director in a
financial year for attendance at meetings of the Board and its committees.

 

“Member” means a Director who becomes a participant in the Plan in accordance
with Article 4.

 

“Member’s Termination Date” has the meaning ascribed thereto in Section 5.1.

 

“NYSE” means the New York Stock Exchange.

 

“Payment Date” has the meaning ascribed thereto in Section 4.1.

 

“Shares” means the common shares of the Corporation and such other shares as
may be substituted therefor as a result of amendments to the articles of the
Corporation, a reorganization of the Corporation or otherwise.

 

“Trading Day” means any date on which the TSX is open for the trading of the
Shares.

 

“TSX” means the Toronto Stock Exchange.

 

“VWAP” means the volume weighted average trading price of the Shares, calculated
by dividing the total value by the total volume of Shares traded for the
relevant period.

 

4

--------------------------------------------------------------------------------


 

1.4                                                                              
Schedules.

 

Schedule A – Election Notice
Schedule B – Redemption Notice

 

ARTICLE 2

INTERPRETATION

 

2.1                                                                              
Governing Law.

 

The Plan shall be governed and interpreted in accordance with the laws of the
Province of Ontario and the federal laws in Canada applicable therein.

 

2.2                                                                              
Severability.

 

If any provision of the Plan or part hereof is determined to be void or
unenforceable in whole or in part, such determination shall not affect the
validity or enforcement of any other provision or part thereof.

 

2.3                                                                              
References.

 

Headings wherever used herein are for reference purposes only and do not limit
or extend the meaning of the provisions herein. In the Plan, references to the
singular shall include the plural and vice versa, as the context shall require.

 

ARTICLE 3

ELIGIBILITY

 

3.1                                                                              
Establishment.

 

Subject to obtaining Board approval, the Plan shall be effective as at May 4 ,
2005.

 

3.2                                                                              
Automatic Participation for Directors.

 

Each Director in office at the effective date of establishment of the Plan
shall, without further formality, become a Member in the Plan. Each person who
becomes a Director at any time subsequent to the effective date of establishment
of the Plan shall thereupon, without further or other formality, become a Member
of the Plan.

 

3.3                                                                              
No Additional Rights.

 

Nothing herein contained shall be deemed to give any person the right to be
retained as a Director of the Corporation or as an employee of the Corporation.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 4

DEFERRED SHARE UNIT GRANTS AND ACCOUNTS

 

4.1                                                                              
Annual Grants.

 

Each year, as soon as practicable following the election or appointment of any
Director, (each of which is referred to as a “Payment Date”, annually, the
“Annual Payment Date”), such Director shall be credited, without further or
other formality, with the respective number of Deferred Share Units as may be
determined by dividing the Annual DSU Allocation by the Market Price at the
Annual Payment Date in question, subject, if such person is not elected by the
shareholders at the annual general meeting, to proration according to the number
of days such person was a Director of the Corporation during such twelve month
period or as the Board may otherwise determine.

 

4.2                                                                              
Election to Participate.

 

Each Director shall have, subject to the conditions stated herein, the right to
elect at any time and from time to time in accordance with this Section 4.2, to
be credited with Deferred Share Units in lieu of all or any part of the Annual
Board Retainer and all or any part of any Annual Chair Retainer otherwise
payable to such Director in cash (commencing with amounts payable after the
effective date of the Plan). No such election shall be effective unless and
until the Director in question shall have filed a notice of election in the
form of Schedule A hereto (the “Election Notice”) with the Corporation’s Chief
Financial Officer, which notice, subject as hereinafter provided, may be filed
at any time.

 

4.3                                                                              
Effect of Notice.

 

A duly filed Election Notice shall be binding upon the Director who filed it,
and upon the Corporation, unless and until such Director has filed a subsequent
Election Notice to terminate or change his or her election and such subsequent
Election Notice has become effective in accordance with the Plan.

 

4.4                                                                              
Termination or Change to Election.

 

(a)                                  Each Member is entitled to terminate or
change his or her election specified in any Election Notice filed with the
Corporation by filing with the Chief Financial Officer of the Corporation a
subsequent Election Notice, provided that no Member shall be entitled to file
more than one Election Notice in any calendar year unless specifically
authorized by resolution of the Directors.

 

(b)                                 To be effective with respect to all or any
part of any annual payment on account of the Annual Board Retainer or the Annual
Chair Retainer, a Notice of Election must be filed at least 21 days prior to the
annual payment date in question.

 

(c)                                  For greater certainty, subject to the
foregoing limitation, a Member who has filed a subsequent Election Notice to
terminate an earlier election by the Member may thereafter again elect in
accordance with Section 4.2.

 

6

--------------------------------------------------------------------------------

 

4.5                                                                              
Timing and Recording of Credits.

 

(a)                                  Each Member who has filed an Election
Notice in accordance with Section 4.2 shall be credited with Deferred Share
Units as hereinafter provided in respect of the Annual Board Retainer or Annual
Chair Retainer, as applicable, annually in arrears immediately following the
annual general meeting of shareholders, while such Election Notice remains in
effect.

 

(b)                                 Deferred Share Units credited to a Member in
accordance with any provision of this agreement shall be recorded by the
Corporation in the Member’s Deferred Share Unit Account (as defined below) as
soon as reasonably practicable thereafter.

 

4.6                                                                              
Calculation of Number of Deferred Share Units.

 

The number of Deferred Share Units credited at any particular time with respect
to any amount in respect of which a Member shall have elected pursuant to
Section 4.2 will be calculated by dividing such amount by the Market Price on
the relevant annual payment date for such amount.

 

4.7                                                                              
Deferred Share Unit Account.

 

An account, to be known as a “Deferred Share Unit Account”, shall be maintained
by the Corporation for each Member, in which shall be recorded all Deferred
Share Units credited to a Member from time to time.

 

4.8                                                                              
Dividends.

 

Whenever cash dividends are paid on the Shares, additional Deferred Share Units
will be credited to the Member’s Deferred Share Unit Account. The number of such
additional Deferred Share Units will be calculated by dividing (i) the dividends
that would have been paid to such Member if the Deferred Share Units in the
Member’s Deferred Share Unit Account on the relevant dividend record date had
been Shares, by (ii) the closing price of the Shares on the TSX, the NYSE or
other stock exchange where the majority of the trading volume and value of the
Shares occurs on the date of payment of such dividend. If on such date of
payment there is not a closing price of the Shares on any such exchange, then
the opening price of the Shares on the TSX, the NYSE or other stock exchange
where the majority of the trading volume and value of the Shares occurs on the
first available date thereafter will be used for purposes of (ii) above.

 

4.9                                                                              
Adjustments.

 

In the event of any stock dividend, stock split, combination or exchange of
Shares, merger, consolidation, spin-off or other distribution (other than normal
cash dividends) of the Corporation’s assets to shareholders, or any other
changes affecting the Shares, such proportionate adjustments shall be made with
respect to the number of Deferred Share Units outstanding under the Plan to
reflect such change or changes.

 

7

--------------------------------------------------------------------------------


 

4.10                                                                        No
Price Adjustment.

 

For greater certainty, no additional Deferred Share Units will be granted to
such Member to compensate for a downward fluctuation in the price of the Shares,
nor will any other form of benefit be conferred upon, or in respect of, a Member
for such purpose.

 

ARTICLE 5

REDEMPTION ON RETIREMENT OR DEATH

 

5.1                                                                              
Redemption.

 

Subject to Section 5.2, the value (determined in accordance with Section 5.2) of
the Deferred Share Units credited to a Member’s Deferred Share Unit Account
shall be redeemable by the Member (or, where the Member has died, his or her
estate) at the Member’s option (or after the Member’s death, at the option of
his legal representative) following the event, including death, causing the
Member to no longer be a Director or an employee of the Corporation or a person
related to the Corporation for the purposes of the Income Tax Act (Canada) (the
“Member’s Termination Date”). The value of the Deferred Share Units shall be
redeemed by filing a written notice of redemption in the form of Schedule B
hereto with the Chief Financial Officer of the Corporation, specifying: (i)
either one or two redemption dates; and (ii) the percentage of Deferred Share
Units held by the Member to be redeemed on each such redemption date (which when
added together shall equal 100%). Each redemption date specified in the notice
of redemption shall occur during the period commencing at least five (5)
business days following the date on which such notice is filed with the Chief
Financial Officer of the Corporation and ending not later than December 15 of
the first calendar year commencing after the Member’s Termination Date. If no
notice of redemption has been filed by December 15 of the first calendar year
after the Member’s Termination Date, December 15 of the first calendar year
after the Member’s Termination Date will be deemed to be the redemption date for
all of the Member’s Deferred Share Units.

 

5.2                                                                              
Payment of Redeemed Amount.

 

Subject to applicable income tax and other withholdings as required by law, the
value of the Deferred Share Units redeemed by or in respect of a Member shall be
paid to the Member (or if the Member has died, to his or her estate, as the case
may be) in the form of one or two lump sum cash payments, as applicable in
accordance with the Member’s notice of redemption, less the amounts required to
be withheld by applicable law, as soon as practicable after the applicable
redemption date, provided that in any event such payment date shall be no later
than December 31 of the first calendar year commencing after the Member’s
Termination Date. The amount of the cash payment (or payments, as the case may
be) to be paid to the Member on the redemption date (or redemption dates, as the
case may be), before such withholdings, shall be determined by multiplying the
number of Deferred Share Units to be redeemed on a redemption date by the Market
Price on such redemption date.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 6

SHAREHOLDER RIGHTS

 

6.1                                                                              
No Shareholder Rights.

 

Deferred Share Units are not Shares and will not entitle a Member to any
shareholder rights, including, without limitation, voting rights, dividend
entitlement or rights on liquidation.

 

ARTICLE 7

ADMINISTRATION

 

7.1                                                                              
Unfunded Obligation.

 

Unless otherwise determined by the Board, the Plan shall remain an unfunded
obligation of the Corporation.

 

7.2                                                                              
Committee to Administer Plan.

 

The Plan shall be administered by the Board with the advice of the Compensation
Committee of the Board or such other committee of the Board as the Board may,
from time to time, determine to be appropriate.

 

7.3                                                                              
Amendment and Termination.

 

The Plan may be amended or terminated at any time by the Board, except as to
rights already accrued hereunder by the Members. Notwithstanding the foregoing,
any amendment or termination of the Plan shall be such that the Plan
continuously meets the requirements of paragraph 6801(d) of the Regulations
under the Income Tax Act (Canada) or any successor provision thereto.

 

7.4                                                                              
Costs of Administration.

 

The Corporation will be responsible for all costs relating to the administration
of the Plan.

 

ARTICLE 8

ASSIGNMENT

 

8.1                                                                              
Assignment.

 

A Deferred Share Unit is personal to the Member and is non-assignable. No
Deferred Share Unit granted hereunder shall be pledged, hypothecated, charged,
transferred, assigned or otherwise encumbered or disposed of by the Member,
whether voluntarily or by operation of law, otherwise than by testate succession
or the laws of descent and distribution, and any attempt to do so will cause
such Deferred Share Unit to be null and void. During the lifetime of the Member,
a Deferred Share Unit shall be redeemable only by the Member and, upon the

 

9

--------------------------------------------------------------------------------


 

death of a Member, the person to whom the rights shall have passed by testate
succession or by the laws of descent and distribution may redeem any Deferred
Share Units in accordance with the provisions of Article 5.

 

10

--------------------------------------------------------------------------------


 

Schedule A to Deferred Share Unit Plan
for Directors of Biovail Corporation (the “Plan”)

 

ELECTION NOTICE

 

Please complete one of Section 1 (Election Notice), Section 2 (Election to
Change Participation) or Section 3 (Election to Terminate an Earlier Election),
and return a signed and dated copy of this Schedule A to the Chief Financial
Officer of Biovail Corporation (the “Corporation”).

 

1.                                                                                     
ELECTION NOTICE

 

I hereby elect to participate in the Plan on the following basis, commencing
with the next annual payment date following the date hereof, unless and until
the election is terminated or changed in accordance with a subsequently filed
Election Notice, namely, to receive in Deferred Stock Units        % (please
insert applicable percentage) of the amount otherwise payable to me in cash in
respect of my Annual Board Retainer and        % (please insert applicable
percentage) of the amount otherwise payable to me in cash in respect of my
Annual Chair Retainer.

 

2.                                                                                     
ELECTION TO CHANGE PARTICIPATION

 

I hereby elect, notwithstanding any previous election in the form of this
Election Notice, to change my election with respect to my participation in the
Plan, commencing with the next annual payment following the date hereof, unless
and until the election is terminated or changed in accordance with a
subsequently filed Election Notice, namely, so as to receive in Deferred Stock
Units        % (please insert applicable percentage) of the amount otherwise
payable to me in cash in respect of my Annual Board Retainer and        %
(please insert applicable percentage) of the amount otherwise payable to me in
cash in respect of my Annual Chair Retainer.

 

3.                                                                                     
ELECTION TO TERMINATE AN ELECTION

 

I hereby elect, by marking the box below this paragraph with an “X”, to
terminate my election under Section 4.2 of the Plan and to receive my Annual
Board Retainer and my Annual Chair Retainer in cash commencing with the next
annual payment following the date hereof.

 

YES, I WISH TO TERMINATE MY MOST RECENT ELECTION UNDER SECTION 4.2 OF THE PLAN.

 

I confirm that:

 

1.                                                                                      
I have received and reviewed a copy of the terms of the Plan and agreed to be
bound by such terms.

 

--------------------------------------------------------------------------------


 

2.                                                                                      
I understand that I will not be able to cause the Corporation to redeem Deferred
Share Units granted under the Plan (“DSUs”) until I am no longer a Director or
an employee of the Corporation.

 

3.                                                                                      
I recognize that when DSUs credited pursuant to an election made under Section 1
or 2 of this Election Notice are redeemed in accordance with the terms of the
Plan after I am no longer a Director or employee of the Corporation, income tax
and other withholdings as required will arise at that time that will be my
obligations (and not the Corporation’s, except as required by law). Upon
redemption of the DSUs, the Corporation will make all appropriate withholdings
as required by law at that time.

 

4.                                                                                      
The value of DSUs are based on the value of the common shares of the Corporation
and therefore are not guaranteed.

 

5.                                                                                      
No funds will be set aside to guarantee the payment of DSUs. Future payment of
DSUs will remain an unfunded liability recorded on the books of the Corporation.

 

6.                                                                                      
I acknowledge and agree that, as described in greater detail in the Plan, I am
not permitted to assign, pledge, charge or otherwise encumber the DSUs granted
to me under the Plan.

 

7.                                                                                      
An election filed pursuant to Section 2 or 3 of this Schedule A is required to
be filed with the Chief Financial Officer of the Corporation not later than
thirty (30) days prior to the end of a calendar year in order to be effective
with respect to any amounts payable on and after the last day of such calendar
year on account of my Annual Board Retainer or my Annual Chair Retainer.

 

The foregoing is only a brief outline of certain key provisions of the Plan. For
more complete information, reference should be made to the Plan in its entirety.

 

 

 

 

 

 

 

 

 

 

  Date

 

  (Signature of Director)

 

 

 

 

 

 

 

 

 

 

 

  (Name of Director)

 

2

--------------------------------------------------------------------------------


 

Schedule B to Deferred Share Unit Plan
for Directors of Biovail Corporation (the “Plan”)

 

REDEMPTION NOTICE

 

I hereby advise Biovail Corporation (the “Corporation”) that I wish to redeem
all the Deferred Share Units credited to my account under the Plan on the
following redemption date or dates, which in each case shall be at least five
(5) business days following the date on which this notice is filed with the
Corporation but no later than December 15 of the first calendar year commencing
after the year in which the member ceased to be a director or an employee of the
Corporation:

 

 

Amount of Deferred Share Units
(expressed as a percentage
totalling 100%)

 

Redemption Date

1.

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

  Date

 

  (Signature of Member)

 

 

 

 

 

 

 

 

 

 

 

  (Name of Member)

 

If this Redemption Notice is signed by a beneficiary or legal representative,
documents providing the authority of such signature must accompany this
Redemption Notice.

 

--------------------------------------------------------------------------------
